Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 8/06/2021.
Claims 1-18 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed provisional application 63064720 filed on 8/12/2020 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 20200410392 A1 thereafter "Verma"), in view of Horvitz et al (US 6262730 B1 thereafter "Horvitz").
As to claim 1, Verma discloses a computer-implemented method for assisting a user of a virtual environment, the method comprising: tracking and storing user interactions of the user with a user interface associated with the virtual environment, the user interactions being associated with the user attempting to perform a task in the virtual environment; [Log data 101 ("tracking and storing user interactions") includes commands and a sequence of commands input by a user in an application [See ¶-44, 46]]
performing a background analysis of the user interactions, the background analysis comprising: inputting one or more of the tracked and stored user interactions to a machine learning algorithm (MLA) having been previously trained to identify sequence pattern of user interactions; [Log data is used as input (inputting) to a task identification engine to determine the task the user performing [See ¶-36, 48]. The task may be identified using a pre-trained machine learning model (MLA) [See ¶-55]]
outputting, by the MLA, one or more sequence patterns of user interactions to be associated with the tracked and stored user interactions; [The machine learning model identifies the ongoing task (one or more sequence patterns) of the user [See ¶-48, 55]]
determining, …that the user requires assistance to complete the task; and [The help modeling engine may determine when a user needs help [See ¶-93]]
 operating an assistance module to guide the user in completing the task [Commands are recommended to the user based on the determined user task ("guide the user in completing the task"), as shown in Fig 10 [See ¶-110]].
However, Verma does not teach "determining, based on the one or more sequence patterns of user interactions associated with the tracked and stored user interactions, that the user requires assistance to complete the task;" (Emphasis added.)
On the other hand, Horvitz does teach "determining, based on the one or more sequence patterns of user interactions associated with the tracked and stored user interactions, that the user requires assistance to complete the task;" (Emphasis added.)
Horvitz discloses that user competencies and user actions ("one or more sequence patterns of user interactions") are input into a Bayesian model [See Col 10, Ln 18-29 and Col 9, Ln 1-15]. User competencies and user actions are used for determining when a user needs assistance [See Col 11, Ln 9-14 and Col 8, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system to incorporate the teachings of Horvitz's evaluating assistance need.
Motivation to do so would be to offer relevant assistance based on multiple pieces of evidence, as taught by Horvitz [See Col 3, Ln 7-12].
As to claim 2, Verma, and Horvitz disclose the method of claim 1, wherein determining that the user requires assistance to complete the task further comprises determining the task that the user is attempting to perform [Horvitz, User competencies and user actions ("task that the user is attempting") are used for determining when a user needs assistance [See Col 11, Ln 9-14 and Col 8, Ln 46-57]. The user actions are included in the determination of the objective/task the user is having difficulty performing (attempting to perform) [See Col 9, Ln 16-30]].  
As to claim 3, Verma, and Horvitz disclose the method of claim 2 further comprises correlating the one or more sequence patterns of the user interactions associated with the tracked and stored interactions while the user is attempting to perform the determined task with previously determined one or more sequence patterns associated with previously tracked and stored interactions corresponding to the determined task performed previously to determine that the user requires assistance to complete the task [Horvitz, User competencies ("previously determined one or more sequence patterns") and user actions (one or more sequence patterns) are used for determining when a user needs assistance [See Col 11, Ln 9-14 and Col 8, Ln 46-57]. User competencies and user actions are used for determining when a user needs assistance within a machine learning model (correlating) [See Col 11, Ln 2-14 and Col 8, Ln 46-57]].  
As to claim 4, Verma, and Horvitz disclose the method of claim 1, wherein determining that the user requires assistance to complete the task further comprises: inputting one or more sequence patterns of the user interactions associated with the task that the user is attempting to perform and one or more sequence patterns of the user interactions associated with the previously performed task to a second MLA having been previously trained to identify sequence pattern of user interactions; and outputting, by the MLA, a status determining that the user requires assistance [Horvitz, User competencies ("previously determined one or more sequence patterns") and user actions (one or more sequence patterns) are used for determining when a user needs assistance [See Col 11, Ln 9-14 and Col 8, Ln 46-57]. User competencies and user actions are used for determining when a user needs assistance within a machine learning model (second MLA) [See Col 11, Ln 2-14 and Col 8, Ln 46-57]].
As to claim 6, Verma, and Horvitz disclose the method of claim 1, wherein sequence pattern includes a sequence of one or more steps performed to in order to accomplish the task [Verma, The task may be identified using a pre-trained machine learning model (MLA) [See ¶-55]. The task is a series/sequence of commands (sequence of one or more steps) [See ¶-31]].  
As to claim 7, Verma, and Horvitz disclose the method of claim 1, wherein determining that the user requires assistance to complete the task further comprises providing a notification on the user interface [Verma, Fig 10 shows that when the need for help is determined, interface 1014 is displayed with the recommended help content [See ¶-111]].  
As to claim 8, Verma, and Horvitz disclose the method of claim 7, wherein operating the assistance module is in accordance to a user's response to the notification on the user interface [Verma, The user may select (user's response) a help option to display documentation or videos explaining how to perform the command (operating the assistance module) [See ¶-115]].
As to claim 9, Verma, and Horvitz disclose the method of claim 1, wherein operating the assistance module includes providing, by the operating module, a guidance to perform steps associated with the task [Verma, Fig 10 shows that the system provides a task aware recommendation ("guidance to perform steps associated with the task") to the user [See ¶-110]].
As to claim 10, Verma, and Horvitz disclose the method of claim 9, wherein the guidance to perform steps associated with the task is based on previously performed steps associated with the task [Verma, Log data 101 (previously performed steps) includes commands and a sequence of commands input by a user in an application [See ¶-44, 46]. Log data is used as input to a task identification engine to determine the task the user performing [See ¶-36, 48]].  
[Examiner's note: The limitation "includes at least one of … " denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "i) a textual guidance, … or iii) a video guidance" teaches the entire limitation]
As to claim 11, Verma, and Horvitz disclose the method of claim 9, wherein the guidance includes at least one of: i) a textual guidance, … or iii) a video guidance [Verma, Fig 10 shows that the system provides a task aware recommendation to the user as textual information (textual guidance) [See ¶-110]. The help information may include videos explaining how to perform the command [See ¶-115]].
As to claim 12, Verma, and Horvitz disclose the method of claim 1, wherein operating the assistance module is in accordance to a user's request [Verma, The user may select (user's request) a help option to display documentation or videos explaining how to perform the command [See ¶-115]].
As to claim 13, Verma, and Horvitz disclose the method of claim 12, wherein the user's request is at least one of: i) a request submitted by one of the users using the user interface or ii) a gesture based request [Verma, The user may select a help option (user interface) to display documentation or videos explaining how to perform the command [See ¶-115]].
As to claim 16, Verma, and Horvitz disclose the method of claim 1, wherein the user interface is a graphical user interface [Verma, the user's interactions are with a software application interface (graphical user interface) [See ¶-31-32]].  
As to claim 18, Verma discloses a system for assisting a user of a virtual environment, the system comprising: 10a processor; a non-transitory computer-readable medium comprising instructions, the processor; upon executing the instructions, being configured to cause the processor to: [The system includes memory (non-transitory computer-readable medium) which stores instructions performed on a processor [See ¶-41, 136, 138]]
track and store user interactions of the user with a user interface associated with the virtual environment, the user interactions being associated with the user attempting 15to perform a task in the virtual environment; [Log data 101 ("tracking and storing user interactions") includes commands and a sequence of commands input by a user in an application [See ¶-44, 46]]
perform a background analysis of the user interactions, the background analysis comprising: inputting one or more of the tracked and stored user interactions to a machine learning algorithm (MLA) having been previously trained to 20identify sequence pattern of user interactions; [Log data is used as input (inputting ) to a task identification engine to determine the task the user performing [See ¶-36, 48]. The task may be identified using a pre-trained machine learning model (MLA) [See ¶-55]]
outputting, by the MLA, one or more sequence patterns of user interactions to be associated with the tracked and stored user interactions; [The machine learning model identifies the ongoing task (one or more sequence patterns) of the user [See ¶-48, 55]]
determine, …that the user requires assistance to complete the task; and [The help modeling engine may determine when a user needs help [See ¶-93]]
operate an assistance module to guide the user in completing the task [Commands are recommended to the user based on the determined user task ("guide the user in completing the task"), as shown in Fig 10 [See ¶-110]].
However, Verma does not teach "determine, based on the one or more sequence patterns of user interactions 25associated with the tracked and stored user interactions, that the user requires assistance to complete the task;" (Emphasis added.)
On the other hand, Horvitz does teach "determine, based on the one or more sequence patterns of user interactions 25associated with the tracked and stored user interactions, that the user requires assistance to complete the task;" (Emphasis added.)
Horvitz discloses that user competencies and user actions ("one or more sequence patterns of user interactions") are input into a Bayesian model [See Col 10, Ln 18-29 and Col 9, Ln 1-15]. User competencies and user actions are used for determining when a user needs assistance [See Col 11, Ln 9-14 and Col 8, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system to incorporate the teachings of Horvitz's evaluating assistance need.
Motivation to do so would be to offer relevant assistance based on multiple pieces of evidence, as taught by Horvitz [See Col 3, Ln 7-12].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 20200410392 A1 thereafter "Verma"), in view of Horvitz et al (US 6262730 B1 thereafter "Horvitz"), in view of Shimoi et al (US 20120004952 A1 thereafter "Shimoi").
As to claim 5, Verma, and Horvitz do not disclose "wherein determining that the user requires assistance to complete the task further comprises comparing a time taken by the user attempting to perform the task with a previous time taken to perform the task."
On the other hand, Shimoi does teach "wherein determining that the user requires assistance to complete the task further comprises comparing a time taken by the user attempting to perform the task with a previous time taken to perform the task."
Shimoi discloses that the time that the user takes to complete a task is compared to a guidance control time [See ¶-46]. The guidance control time is set based on the user proficiency and the time the user took to complete the task previously [See ¶-42-45]. It would have been obvious to set the guidance control time as the time the user previously took to complete the task.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system, and Horvitz's evaluating assistance need to incorporate the teachings of Shimoi's guidance control time.
Motivation to do so would be to provide user guidance at an appropriate time and improve efficiency, as taught by Shimoi [See ¶-6-7].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 20200410392 A1 thereafter "Verma"), in view of Horvitz et al (US 6262730 B1 thereafter "Horvitz"), in view of Liu et al (US 20190324553 A1 thereafter "Liu").
As to claim 14, Verma, and Horvitz do not disclose "detecting by a previously trained MLA to detect gesture of the users making gesture based user's request."
On the other hand, Liu does teach "detecting by a previously trained MLA to detect gesture of the users making gesture based user's request."
Liu discloses that a gesture recognition model determines the intent of the user and suggests input if the intent confidence is below a threshold [See ¶-65]. If the gesture intent confidence from the model is above a threshold, then the task is performed [See ¶-71].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system, and Horvitz's evaluating assistance need to incorporate the teachings of Liu's gesture recognition model.
Motivation to do so would be to allow the user to interact with an assistance system with input besides text and voice and perform tasks, as taught by Liu [See ¶-10].
As to claim 15, Verma, and Horvitz do not disclose "wherein the gesture based request includes at least one of: i) audio request or ii) body movement based request."
On the other hand, Liu does teach "wherein the gesture based request includes at least one of: i) audio request or ii) body movement based request."
Liu discloses that a gesture recognition model determines the intent of the user and suggests input if the intent confidence is below a threshold [See ¶-65]. If the gesture intent confidence from the model is above a threshold, then the task is performed [See ¶-71]. The gesture includes movement of a user's body part (body movement based request) [See ¶-65]. Additionally, speech input (audio request) is also utilized to determine the user's intent [See ¶-72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system, and Horvitz's evaluating assistance need to incorporate the teachings of Liu's gesture recognition model.
Motivation to do so would be to allow the user to interact with an assistance system with input besides text and voice and perform tasks, as taught by Liu [See ¶-10].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 20200410392 A1 thereafter "Verma"), in view of Horvitz et al (US 6262730 B1 thereafter "Horvitz"), in view of Saimani et al (US 20200019420 A1 thereafter "Saimani").
As to claim 17, Verma, and Horvitz do not disclose "wherein the virtual environment is a transactional application."
On the other hand, Saimani does teach "wherein the virtual environment is a transactional application."
Saimani discloses that a user interacts with a bank application (transactional application) [See ¶-21]. The system provides the user input to a predictive model and provides help content proactively [See ¶-34].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Verma's user guidance system, and Horvitz's evaluating assistance need to incorporate the teachings of Saimani’s bank application.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Verma's analysis application with Saimani’s bank application. A skilled artisan would have understood that the substitution would have resulted in the predictable result of enabling users to more easily navigate and utilize bank applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173